Citation Nr: 0601009	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  96-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the neck, with retained metallic fragment, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966, and from February 1967 to May 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 decision by the RO in Atlanta, 
Georgia that, in pertinent part, denied an increase in a 
noncompensable rating for residuals of a shell fragment wound 
of the neck, with retained metallic fragment.  A personal 
hearing was held before an RO hearing officer in May 1996.  
In September 1998 and July 2003, the Board remanded the case 
to the RO for further evidentiary development.  In March 
2004, the RO granted a 10 percent rating for service-
connected residuals of a shell fragment wound of the neck.  
In an October 2004 decision, the Board denied an increase in 
a 10 percent rating for residuals of a shell fragment wound 
of the neck.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2005 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issue remanded.  In an August 2005 Court order, the joint 
motion was granted, the Board's October 2004 decision was 
vacated, and the issue was remanded.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that in its October 2004 decision, the Board 
referred the issues of entitlement to increased ratings for 
residuals of a mandible fracture and for residuals of a shell 
fragment wound of the left lower leg to the RO as they are 
not in appellate status.  38 U.S.C.A. § 7105 (West 2002).  It 
is not clear whether these issues have been addressed by the 
RO, and they are again referred to the RO for appropriate 
action.  



REMAND

In light of the joint motion and Court order, the Board finds 
that additional development is necessary.  Specifically, the 
Joint Motion indicated that consideration must be given to 
possible separate ratings based on muscle injury, and 
restricted neck or shoulder motion resulting from the 
service-connected shell fragment wound of the neck with 
retained metallic fragment.

The Court has stated, in Esteban v. Brown, 6 Vet. App. 259 
(1994), that where the symptomatology of a service-connected 
disability can be attributed to separate and distinct 
problems, each may be separately rated and then combined.  

The veteran and his representative have contended that his 
service-connected residuals of a shell fragment wound of the 
neck, with retained metallic fragment, include symptoms which 
can be attributed to separate and distinct problems.  The 
Board finds that another VA examination should be performed 
to determine all current symptoms due to the service-
connected neck disability.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a neck disability 
since January 2004.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

2.  The RO should schedule the veteran 
for a VA muscle, neurological, and 
orthopedic examinations to identify all 
current symptoms of the service-connected 
residuals of a shell fragment wound of 
the neck, with retained metallic 
fragment.  The claims folder should be 
reviewed by the examiner(s), and the 
examination report should reflect that 
this was done.  All necessary tests and 
studies should be performed.  The 
rationale for all opinions offered should 
be provided.

The examiner(s) should identify and 
describe in detail any current neck or 
cervical spine disability, and any 
current neck or cervical spine symptoms, 
to include any related shoulder symptoms 
or disability.  The examiner(s) should be 
asked to opine as to whether it is at 
least as likely as not (50 percent 
probability) that each such current 
disability and/or symptom is related to 
the service-connected residuals of a 
shell fragment wound of the neck.

If range of motion of the neck or 
shoulder is found to be limited as a 
result of the shrapnel wound disability, 
the examiner(s) should also be asked to 
evaluate any additional functional loss 
due to pain, weakness, fatigability, and 
flare-ups.  

The examiner(s) should also note whether 
the residual neck scar is deep, 
superficial, unstable, painful, or limits 
the function of the neck, and the 
measurements of the scar.  

3.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all potentially applicable rating 
criteria, and should consider whether 
separate ratings may be in order for this 
disability under Esteban, supra.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


